DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendment dated 12/13/21 are acknowledged and entered. Claim 6 is cancelled.1 Claims 1-5 and 7-9 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhan (US 8,169,322, previously cited).2	Regarding claim 1, Zhan teaches a flexible mountable RFID tag antenna comprising 	an RFID chip for storing data (column 4, line 35: RFID chip 18) and 	an antenna structure operatively connected to the RFID chip for operating across RFID frequency band (column 4, lines 5-9 & 11-12), 	wherein the RFID tag antenna is mounted on a dielectric substrate and the RFID tag antenna laterally overlaps the dielectric layer at one edge of the dielectric layer forming an overlapping part (column 4, lines 35-36: dielectric substrate 22, see also Fig. 3A),3 	whereas the overlapping part of the RFID tag antenna forming an extended L-shaped antenna structure in its cross-sectional view (column 4, lines 11-12) and whereas the RFID tag antenna is suitable to be attachable to a conductive layer (column 4, lines 49-50: radiation patch 50).	
    PNG
    media_image1.png
    334
    555
    media_image1.png
    Greyscale
	Regarding claim 2, Zhan teaches the RFID tag antenna laterally overlaps the dielectric substrate at two edges of the dielectric layer (Fig. 3A).	Regarding claim 3, Zhan teaches the RFID chip is directed upwardly away from the dielectric layer (Fig. 3A).	Regarding claim 4, Zhan teaches the RFID chip is faced to the dielectric layer (Fig. 3A).	Regarding claim 5, Zhan teaches the overlapping parts of the RFID tag antenna are connected to a conductive layer via mechanical fastener and/or chemical bonding (column 4, lines 16-20).	Regarding claim 7, Zhan teaches the conductive layer is made of an organic or inorganic conductive material (column 4, lines 15-20).	Regarding claim 8, Zhan teaches the conductive layer is made of metal (column 4, lines 15-20).	Regarding claim 9, Zhan teaches the conductive layer is made of a metal composition (column 4, lines 15-20).
Response to Arguments
Applicant's arguments filed 12/13/21 have been fully considered but they are not persuasive. Applicant argues that the cited art fails to teach the “antenna laterally overlaps the dielectric layer at one edge of the dielectric layer forming an overlapping part.” Applicant’s Remarks dated 12/13/21, page 4.	Zhan teaches this limitation. As seen in Fig. 3A of Zhan,4 the RFID chip, which contains the antenna, overlaps the dielectric layer on the radiation patch. The remaining limitations are taught by Zhan for the reasons set forth above. As a result, Zhan anticipates the claims.
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470. The examiner can normally be reached Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.5
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/MATTHEW MIKELS/            Primary Examiner, Art Unit 2876                                                                                                                                                                                            


    
        
            
        
            
        
            
    

    
        1 The 112 rejection of claim 6 is withdrawn, as it is now moot.
        2 In addition to the cited portions, please see also the associated figures.
        3 See also annotated Fig. 3A and additional discussion below.
        4 See the annotated figure above.
        5 The Examiner can also be reached at matthew.mikels@uspto.gov.